DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 7 and 11 – 18 are pending.  Claims 1, 5, 6, 11, 17, and 18 were amended.  Claims 8 – 10 were cancelled. 

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1, 6, 11, 17, and 18 have been fully considered and resolve the issues of indefiniteness.  The rejections of 29 November 2021 have been withdrawn. 

35 USC §101
Claims 1, 17, and 18 have been analyzed for patent eligibility given applicant’s amendments and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 29 November 2021 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or see MPEP 2106.04(d))).
Similarly, under step 2A of the test, claims 17 and 18 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting location of the sun in an image space by utilizing a camera and an optical element), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).

35 USC §103 
Applicant’s arguments, see page - 12, filed 17 March 2022, with respect to claims 1 – 18 have been fully considered and are persuasive.  The rejection of 15 December 2021 has been withdrawn.   
The claims, as amended, include “a plurality of power storage systems, wherein each one of the plurality of power storage systems comprises a system controller, a power conditioning system, a battery management system, a battery, and a monitoring apparatus, and wherein the state information comprises measured values associated with one of the plurality of power storage systems”.  Gullo, Beaston, and Tan are silent with respect to these limitations.   


Allowable Subject Matter
Claims 1 – 7 and 11 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 17, and 18, the closest prior art of record, Gullo, Beaston, and Tan, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 
receiving state information from each one of a plurality of power storage systems, wherein each one of the plurality of power storage systems comprises a system controller, a power conditioning system, a battery management system, a battery, and a monitoring apparatus, and wherein the state information comprises measured values associated with one of the plurality of power storage systems; collecting failure information indicating that a failure has occurred in one of the plurality of power storage systems; and 
computing a failure rate in a group in which the plurality of power storage systems each having a predetermined property in common are collected, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 7 and 11 – 16, the closest prior art of record, Gullo, Beaston, and Tan, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claim 1, as discussed above.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862